Title: To James Madison from James Monroe, 23 December 1805
From: Monroe, James
To: Madison, James


          
            No. 39.
            Sir
            London Decr: 23. 1805.
          
          I came to town on the 20th. in consequence of a letter from General Lyman of which a copy is enclosed. Altho’ the suggestion which it communicated as proceeding from Doctor Lawrence, a proctor in the admiralty, who has no connection with the Ministry, that the government would suspend on my application the seizure of our vessels ’till the principle could be adjusted, might be founded on mere conjecture yet I did not feel myself at liberty altogether to disregard it. After what had passed, it did not seem probable that the government would expect any new application from me before it had answered those I had already made, or that it would adopt such an expedient to obtain one. If it was disposed to accomodate, the invitation already given was surely sufficiently strong. Still it was not an impossible case. Doctor Lawrence’s standing in the court is a very respectable one, and I knew that reference had been made to him in some of the cases that were depending altho’ he was employed by our citizens, on the receit of my first letters, and that on his opinion the vessels were discharged. But what gave more countenance to the presumption was certain extraneous circumstances, which were likely to be felt by the government. A Strong Paper extracted from the National Intelligencer, which reprehended in decisive terms the conduct of this government towards our Commerce had appeared in the Morning Chronicle and produced some sensation in the City, in addition to which the character of events on the continent, under the most favorable aspect in which they might be viewed, still wore an equivocal face. My experience here, without going further back in our history has satisfied me⟨,⟩; that nothing inspires those in power with such friendly sentiments towards u⟨s,⟩; or brings to their recollection with such glowing feelings and expressions th⟨e⟩; circumstances of our common origin, language &C, as adversity. Before I went to Spain when this country stood alone pitted against its adversary, and I pressed a decision on the propositions I had presented, I heard some eloquent discourses on that topick, to which I was not insensible. But as soon as the prospect improves, the relationship is forgotten and Scouted; nothing is thought of then but their maritime rights, which by their pretentions, comprize a complete monopoly of the ocean, sovereignty over all Islands belonging to their enemies &C. This change has been very visible of late, and is to be traced to the period of the organization of the new coalition. What the disposition of this government is, at this moment on these Subjects I Shall endeavor to ascertain. It is my intention to Sound it thoroughly, in some suitable mode, and to profit of the opportunity, if one is offered, to arrange them on satisfactory terms.
          The latest accounts from the Scene of action state, with some degree of credibility, that the Conflict was continued between the contending parties near Austerlitz, on the 3d. 4th. and even the 5th., and that fortune finally proved favorable to the Allies: in what degree however is variousl⟨y⟩; represented. Some accounts State that the French army was completel⟨y⟩; broken and put to rout, while others represent it only as a handsome check. In truth less confidence is now due to official statements than they used to obtain. Since they have begun under the pretext of “ruses de guerre” to mistate Simple facts, people at a distance do not well Know what to believ⟨e.⟩; From every thing I can collect it does not seem probable, that any event has taken place, to decide the fate of the campaign, much less of the war; nor is there any certainty that Prussia has taken a more decisive attitude towards France as yet, tho’ it is often reported to be the case. On this point you will doubtless receive better information from the Continent than I can give you.
          It is probable that negotiations for peace will be opened in the course of the winter, as it may be that most of the parties seriously wish it. The mission of Coint Haugwitz was supposed to present to the Emperor of France a species of ultimatum, which if adopted, would put an end to the war; or being rejected bring Prussia into it on the Side of the Allies. The following are Said to be its conditions, that he should Separate the crown of Italy from that of France, and withdraw his troops from Naples, Holland and Switzerland, and leave those countries to the enjoyment of their in dependence. It is reported that the conditions, be they what they may, were known to and approved by the Emperor Alexander, whence it is inferr’d that they are such as Austria and G. Britain also would accede to. It is likewise reported that a provisional treaty was formed between Russia and Prussia when Alexander was at Berlin which stipulated that Prussia Should join the Allies in case France rejected the propositions of the latter. But I should not be Surprized if it Should ultimately appear that this mission was adopted by the King of Prussia, to get rid at the time, in a handsome manner, of the pressure of the Emperor Alexander, or being adopted in good faith for the ostensible purpose, should nevertheless produce no immediate effect, either with respect to a general peace, or the union of Prussia with the Allies in the war against France. It is not probable that the King of Prussia sent to the Emperor of France a positive unqualified ultimatum, which Should admit of no modification. A measure so bold and hazardous is not consistent with the character of the Prussian cabinet which is more remarkable for its hesitation and deliberation than the promptitude of its action; for its desire to preserve what it has by peace, than to risk every thing in an attempt to gain more by war. And if the propositions which were to be made by the Prussian envoy were liable to modification, I cannot well discern how his mission is to be distinguished from ordinary ones, which commence in negotiation, have a regular course and termination. In this view it is not unlikely that the business may be referred to Conferences, or a Congress to be held elsewhere⟨,⟩; which by management may be prolonged for a Considerable time, and whose result may finally depend on the fortune of other battles between the existing parties; unless indeed by the Successes of France over her present opponents, and the high pretentions of her chief, Prussia should hereafter have no alternative, but be forc’d into the war in her own defence. Be the fact however as it may, with respect to Prussia, that is whether She abstains from the war or becomes a party to it, and at an earlier or later period, I do not think that there is much prospect of a general peace in the course of this winter. I rather think that the war will go o⟨n⟩; ’till it produces some great change in the ⟨Cond⟩;ition of one of the parties. The Contest is in truth between France and her dependencies and the rest of Europe, and seems to be now so deeply laid, that I cannot well perceive how a Solid and permanent peace can be established between them⟨,⟩; ’till one or other gains so far the ascendancy as to be able to dictate the terms. The gigantick Struggle of the French revolution had so far extended the bounds and contributed to the aggrandizement of France, at the expence of other powers, that it seemed to be impossible for them to reconcile their safety with her existing state. The new dynasty too which grew out of the revolution, did not diminish if it did not encrease the difficulty. It seems to have made up its mind that it was impossible for it to incorporate itself with the antient ones, even by alliances if Such were to be formed, in Such a manner as to establish confidence, friendship and an opinion of Security between them. The French Emperor has not been able to attach to him the antient nobility of France. He has taken many into his service, but even these are not the persons in whom he reposes his chief confidence. Thus while he possesses powers utterly incompatible with the principles of the revolution, he finds himself under the necessity to rely principally for his support on the revolutionary party in the publick councils, in the armies and among the people. It cannot be doubted that he draws to his aid every species of support, from every quarter, and by means which he deems best adapted to the end: still the revolutionary party are his chief counsellors, his generals and body-guard. Where that business will end is a problem to be solved, which time alone can Solve. Perhaps the result is connected with other causes in embrio, which may hereafter unfold themselves. From what I can See he appears to think that foreign war tends to Consolidate his power at home, and thus that consideration encreases much the interval between him and foreign powers and also gives an additional impulse to the revolutionary movement, tho’ directed to a different end. Should the issue be fairly made between France and the other powers, it is by no means certain, provided the parties live, in whose favor the Scale will preponderate. On one side there is a vast Superiority of population; on the other an extraordinary concentration of talents with proportional activity and enterprize in the leaders of a great and powerful people. On both, the regular force is nearly equal, but the character of the troops as well as of the people is essentially different. On the side of France they feel the impulse of the revolutionary movement, while on that of Austria there seems to be a consciousness of imbecillity, an entire want of enterprize, and an evident indispositio⟨n⟩; to the conflict, which cannot be attributed to the want of courage for there are no braver troops. Under Such circumstances the Superiority of population promises to be of little avail: we have already Seen by the incursion into Germany that no part of it, or but a very inconsiderable one, has been brought into action; that it is a lifeless mass Subject to the command of the victoriou⟨s⟩; army in the field tho’ perhaps inferior to the force to be found in the smallest provinces. It Seems probable if the Emperor of France beats the armies opposed to him, that he may demolish the dynasties; but then would arise a question whether in case those events happened, the nations were Subdued? The world has Seen with astonishment that Austria who has among her people Several millions of fighting men, has not been able to call into the field at this great crisis, above 200,000. Surely it cannot be said that the defeat of that force is the Subduction of Austria. Does it not on the contrary give good Cause to presume that her governmen⟨t⟩; has lost its influence, that the people have withdrawn their confidence fro⟨m⟩; it, that it is tottering and that every thing is ripe for a change which the Slightest external pressure may produce? If I may judge of Austria by what I saw of spain, and I am told that in many respects the lines are parallel, there is much ground for these Suggestions. I did not believ⟨e⟩; that there existed in Europe, if there did on the earth, a government s⟨o⟩; completely worn out and exhausted in all its institutions and function⟨s,⟩; as I found that to be; or that it was possible for any government to produce such an impoverishing and destructive effect on the moral character of the people which is naturally a manly one, and on the face of the country, its cultivation and even on the Soil itself, as is evident there. These considerations afford Sufficient cause at least to doubt that altho’ the armies be defeated and the dynasties overthrown the nations ought not to be considered as Subdued, or liable to be disposed of as a conquered people, by arrangements that are likely to be durable. This is however in Some measure a digression from the Subject. In stating that I did not think it probable that the existing strife between the powers at war would be Soon settled I have thought that it might not be improper to explain the reasons of that opinion.
          I will conclude these with a few additional remarks. Under existing Circumstances I think our attitude with all these powers is a very imposing one; that altho’ with their loose System of political morality, inordinate pride and extravagant pretentions, they will respectively commit all Kinds of injustice and outrage against us, if permitted, it is nevertheless in our power, and will be while the present state lasts to obtain of either by a Suitable pressure, any just and reasonable demand we may have against it; that nothing will be obtained without Some Kind of pressure, Such an one as excites an apprehension that it will be encreased in case of necessity; and that to produce that effect and protect ourselves against unexpected and unfavorable results, which are always to be Supposed & provided for, it will be proper to put our Country, by invigorating the militia System and encreasing the naval force, in a better State of defence. I am with great respect and esteem, Your very obedient servant
          
            Jas. Monroe
          
          
            P.S. Since I came to town I have endeavored to ascertain whether any thing had lately occurred to invite from me a new application to the ministry respecting the proceedings against our commerce, and the result has been to satisfy me that there had not. Gen. Lyman has had a conference with Doctor Laurence, with whom he is acquainted, on the Subject, in which the Docr. informed him that he had heard it intimated by persons in power, as their opinion, that there would be a Suspension of those proceedings if an application was made for it. But who those persons were he declined to mention. It did not appear, and it is not presumeable that either the Doctor or those to whom he referred Knew the present State of the intercourse, what applications had already been made or that any had. I called on my arrival at Downing Street to see Lord Mulgrave who, as I was informed was a⟨t⟩; Bath with Mr Pitt, as he had been more than a fortnight. I asked the young man in the office who is charged, in the absence of Mr. Hammond, with the American business if Lord Mulgrave had prepared an answer for me, to which he replied in the negative. In conversation he gave me reason to infer that no decision had been made upon the subject. I requested him to inform his Lordship that I had come to town to see him on that business, and should remain some time in the hope of hearing from him, which I was desirous of doing at this time as the Congress was Sitting, and Several opportunities offered to bear my dispatches to our government. He promised to do So immediately and assured me that if he received his Lordship’s instructions to make any communications to me that I Should hear from him without delay. Four days were more than Sufficient for the correspondence between them; whereas twice that term has now elapsed without my hearing any thing on the subject, so that I conclude that no change has take⟨n⟩; place in the disposition of the cabinet on it. The business is in th⟨e⟩; regular train between the government and myself. It appears t⟨o⟩; me that I have done every thing that it was proper to do, and must attend an answer which if much longer withheld cannot be considered otherwise than as a decision of the government to Support present measures, ’till Some Stronger motive presents itself.
            It is unnecessary to add that in giving my sentiments on these important Subjects, I am far from being wedded to them: that being founded on a partial view only, that which is presented here, of those facts and circumstances which ought to be taken into consideration in making a decision, I have always given them with diffidence; and as I well Know that a Combined view of all the great interests and Concerns which merit attention will be taken by our government in making the decision, by whom alone it can be taken with advantage, that I Shall from that and many other Considerations have much greater Confidence in its judgment than my Own.
          
        